DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolff et al. (Pub No.: 2018/0041327).
Regarding claim 28, Wolff et al. discloses a network device comprising a first unit (read as compressor unit in fig. 1) and a second unit (read as a remote unit in fig. 1) connected with each other via a front haul interface (Wolff et al. see fig. 1, front haul interface), 
wherein the first unit comprises processing circuitry configured to compress time domain data in a frequency domain and/or a spatial domain (Wolff et al. see fig. 2a, step 3; para. 0041; FIG. 2(a) is a logic flow diagram for frequency domain compression for a fronthaul interface… The time domain output signal is compressed to generate a compressed time domain output signal (Step 3).). Fig. 2a illustrates a frequency domain compression for compressing time domain output signal, and 
to transmit the compressed time domain data along with an associated compression parameter (read as scaling factors in para. 0058) over the front haul interface to the second unit (Wolff et al. see para. 0058-0060; The scaling factors (one for the real part, and one for the imaginary part) are constants and can be sent to the RRU over the fronthaul interface, as in-band transmissions of the compressed time domain output signal, or as out-of-band transmissions, for example, in a packet header field.). Thus, the scaling factors and the compressed time domain output signal are transmitted to the RRU or the remote unit, and 
wherein the second unit comprises processing circuitry configured to decompress the compressed time domain data based on the compression parameter (Wolff et al. see para. 0059; At RRU, after decompression is performed on the received data, the inverse of the scaling factors shall be applied to restore the original dynamic range of the real and imaginary part of the data. Finally, DFT is used to recover the frequency domain data.).
Claim 19 is rejected similarly to claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (Pub No.: 2018/0041327) in view of Rahman (Pub No.: 2018/0076871).
Regarding claims 20, 29, Wolff et al. does not explicitly disclose the feature wherein said compressing is based on Principal Component Analysis (PCA).
Rahman from the same or similar fields of endeavor discloses the feature wherein said compressing is based on Principal Component Analysis (PCA) (Rahman et al. see para. 0102, 0133).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. and to implement with the feature as taught by Rahman et al. to perform compression based on Principal Component Analysis (PCA).
The motivation would be to improve compression ratio.

Claims 21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (Pub No.: 2018/0041327) in view of Chang et al. (Pub No.: 2018/0287673).
Regarding claims 21, 30, Wolff et al. does not explicitly disclose the feature wherein said compressing comprises: determining a compression ratio; determining a compression matrix based on the compression ratio; and compressing the time domain data using the compression matrix.
Chang et al. from the same or similar fields of endeavor discloses the feature wherein said compressing comprises: determining a compression ratio; determining a compression matrix based on the compression ratio; and compressing the time domain data using the compression matrix (Chang et al. see para. 0085, 0086, 0090).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. and to implement with the feature as taught by Chang et al. to perform compression based on matrix and ratio.
The motivation would be to enhance compression performance.

Claims 22, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (Pub No.: 2018/0041327) in view of Chang et al. (Pub No.: 2018/0287673) as applied to claim 21 or 30 above, and further in view of Hui (Pub No.: 2012/0190389).
Regarding claims 22, 31, Wolff et al. in view of Chang et al. does not explicitly disclose the feature wherein the compression parameter is the compression matrix.
Hui from the same or similar fields of endeavor discloses the feature wherein the compression parameter is the compression matrix (Hui see fig. 1; para. 0032, 0040; claim 29; The multi-antenna radio node 10 includes a compressor 15 for compressing this multi-antenna signal before transmitting the compressed multi-antenna signal by a transmitter 16 over a channel 13 to the receiver node 12. The compressor 15 performs operations described below that employ coefficients that in one example embodiment are sent over the channel 13 (shown as a dotted line) to the receiver node 12. In claim 29 the compression method in claim 28, further comprising transmitting the matrix of predictive coefficients to the receiving node.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. in view of Chang et al. and to implement with the feature as taught by Hui to perform compression with the matrix of predictive coefficients.
The motivation would be to reduce compression error rates. 

Claims 24, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (Pub No.: 2018/0041327) in view of Hui (Pub No.: 2012/0190389).
Regarding claims 24, 33, Wolff et al. does not explicitly disclose the feature wherein the compression parameter is a decompression matrix and the compressed time domain data is decompressed based on the decompression matrix.
Hui from the same or similar fields of endeavor discloses the feature wherein the compression parameter is a decompression matrix and the compressed time domain data is decompressed based on the decompression matrix (Hui see fig. 1; para. 0032; claim 39; The receiver node 12 includes a receiver 17 for receiving the compressed multi-antenna signal sent over the channel and in one embodiment any transmitted coefficients. A decompressor 18 decompresses these signals using inverse operations from those used in the compressor 15. In claim 39, The decompression method in claim 38, wherein the infinite impulse response filtering further comprises: filtering the reconstructed representations of the multiple antenna signals using a spatial temporal prediction matrix of predictive coefficients to generate the predicted antenna signals.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. and to implement with the feature as taught by Hui to decompress antenna signals based on the received matrix of predictive coefficients.
The motivation would be to reduce decompression error rates. 

Claims 26, 27, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (Pub No.: 2018/0041327) in view of Cheng et al. (Pub No.: 2013/0324176) and Abdellatif et al. (Pub No.: 2019/0319642).
Regarding claims 26, 35, Wolff et al. does not explicitly disclose the feature wherein the first unit is a digital unit and the second unit is a radio unit, and wherein the method further comprises, prior to said compressing: transforming, at the first unit, frequency domain data into the time domain data by means of Inverse Fast Fourier Transform (IFFT).
Cheng et al. from the same or similar fields of endeavor discloses the feature wherein the first unit is a digital unit (see fig. 7b, baseband processing unit) and the second unit is a radio unit (see fig. 7b, radio unit), and wherein the method further comprises, prior to said compressing: transforming, at the first unit, frequency domain data into the time domain data (Cheng et al. see fig. 7b, step 72; para. 0083; in step 72, the downlink frequency domain signal data is transformed into downlink time domain signal data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. and to implement with the feature as taught by Cheng et al. to perform transformation from frequency domain data into time domain data.
The motivation would be to improve transmission efficiency.
Cheng et al. does not explicitly disclose the feature for transforming frequency domain data into the time domain data by means of Inverse Fast Fourier Transform (IFFT).
Abdellatif from the same or similar fields of endeavor discloses the feature for transforming frequency domain data into the time domain data by means of Inverse Fast Fourier Transform (IFFT) (Abdellatif see para. 0125).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. in view of Cheng et al. and to implement with the feature as taught by Abdellatif to transform frequency domain data into time domain data via IFFT.
The motivation would be to improve transmission reliability.
Regarding claims 27, 36, Wolff et al. does not explicitly disclose the feature wherein the first unit is a radio unit and the second unit is a digital unit, and wherein the method further comprises, subsequent to said decompressing: transforming, at the second unit, the decompressed time domain data into frequency domain data.
Cheng et al. from the same or similar fields of endeavor discloses the feature wherein the first unit is a radio unit (see fig. 6b, radio unit) and the second unit is a digital unit (see fig. 6b, baseband processing unit), and wherein the method further comprises, subsequent to said decompressing: transforming, at the second unit, the decompressed time domain data into frequency domain data (Cheng et al. see fig. 6b, Radio unit and baseband processing unit and step 68; para. 0043, 0071, 0072, 0081; the decompressed uplink time domain signal data is transformed into uplink frequency domain signal data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. and to implement with the feature as taught by Cheng et al. to perform transformation from time domain data into frequency domain data.
The motivation would be to improve transmission efficiency.
Cheng et al. does not explicitly disclose the feature for transforming the decompressed time domain data into frequency domain data by means of Fast Fourier Transform (FFT)
Abdellatif from the same or similar fields of endeavor discloses the feature for transforming the decompressed time domain data into frequency domain data by means of Fast Fourier Transform (FFT) (Abdellatif see para. 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wolff et al. in view of Cheng et al. and to implement with the feature as taught by Abdellatif to transform time domain data into frequency domain data via FFT.
The motivation would be to improve transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.




Allowable Subject Matter
Claims 23, 25, 32, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Morovic et al. (Pub No.: 2017/0374386) discloses a method for compressing a spectral reflectance dataset may be performed through compression circuitry. The method may include computing a principal component analysis basis for the spectral reflectance dataset; projecting the spectral reflectance dataset onto the principal component analysis basis to obtain a weight matrix; quantizing the weight matrix; performing a Huffman encoding process on the quantized weight matrix to generate a Huffman table and Huffman codes for the quantized weight matrix; and providing compressed spectral reflectance data as the principal component analysis basis, the Huffman table, and the Huffman codes. 
Zhu et al. (Pub No.: 2021/0314941) discloses a method (200) in a network device for data transmission over a front haul interface between a first unit and a second unit. The method (200) includes: compressing (210), at the first unit, time domain data in frequency domain and/or spatial domain; transmitting (220) the compressed time domain data along with an associated compression parameter over the front haul interface from the first unit to the second unit; and decompressing (230), at the second unit, the compressed time domain data based on the compression parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464